Citation Nr: 0910953	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-04 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for blackout spells 
with sudden loss of consciousness/seizure disorder.

2.  Entitlement to service connection for a headache 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to April 
1975 and from May 1975 to May 1981.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

In May 2006, a videoconference hearing before the undersigned 
Veterans Law Judge was held.  A transcript of that hearing is 
of record.

When this case was before the Board in January 2007, it was 
remanded for further development.

The issue of entitlement to service connection for a headache 
disorder is addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  A seizure disorder was not present when this claim was 
filed or thereafter.

2.  A disability manifested by blackout spells or loss of 
consciousness is not etiologically related to the Veteran's 
period of service.






CONCLUSION OF LAW

Neither blackout spells with sudden loss of consciousness, 
nor a seizure disorder was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for blackout spells 
with sudden loss of consciousness/seizure disorder.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability rating and effective date elements 
of a service connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran was provided adequate VCAA notice by letters 
mailed in April 2004, March 2006, and November 2007.  
Although the Veteran was not provided complete notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  In addition, a lay statement from the Veteran's 
wife has been submitted.  Moreover, the Veteran has been 
afforded an appropriate VA examination in response to his 
claim, and a VA medical opinion addressing the etiology of 
the claimed disability has been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and nonprejudicial to the Veteran.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service treatment records indicate that the Veteran received 
treatment in April 1976 for reported intermittent bifrontal 
headaches and three episodes of loss of consciousness without 
apparent warning.  It was noted that the episodes lasted for 
a few seconds; were without definite tonic-clonic movements, 
incontinence, or tongue-biting; and were followed by brief 
confusion.  The Veteran was noted to have had a minor head 
injury five days prior, due to an automobile accident, and it 
was noted that his reported symptoms began shortly 
afterwards.  The Veteran was assessed as having probable 
hyperventilatory syncope or so-called "post-concussional" 
syndrome, rather than post-traumatic seizures, although it 
was noted that seizures could not be ruled out.  An April 
1976 electroencephalogram (EEG) was normal.

Service records dated from October 1976 to September 1978 
indicate that the Veteran received limited duty assignments 
due to the head injury sustained in an auto accident.  Such 
records indicate that the Veteran was prohibited from 
assignments where sudden loss of consciousness could be 
dangerous to himself or others.

Service treatment records also indicate a diagnosis of 
probable seizures in January 1977, and continued treatment 
with Dilantin in August 1977.  In January 1978, the Veteran 
was noted to have a probable seizure disorder, and it was 
noted that the Veteran had had four episodes of loss of 
consciousness during the past year.  In a November 1980 
report of medical history for dental treatment, the Veteran 
reported a history of epilepsy or fits, and indicated that he 
was currently taking medication for epilepsy.  On the May 
1981 separation examination, the Veteran was noted to have 
had a normal clinical evaluation of the head and neurologic 
system, and no blackout spells, loss of consciousness, or 
seizure disorder was noted.  

There is no indication in the post-service medical evidence 
of complaints of or treatment for blackout spells, loss of 
consciousness, or a seizure disorder from the time of the 
Veteran's May 1981 separation from service until September 
2004.

In June 2004, the Veteran's wife submitted a statement 
indicating that she had been married to the Veteran for 20 
years.  The Veteran's wife stated that during the early years 
of their relationship she was unaware of his condition, but 
that, about ten years ago, she noticed that he started having 
problems with headaches and blackouts.  The statement 
furthermore indicated that there were times that the Veteran 
would occasionally pass out without warning and that, because 
they did not have health insurance, the Veteran did not 
receive any treatment for this condition.  The Veteran's wife 
also stated that the Veteran suffered from blackouts once or 
twice every three months.

The Veteran was afforded a VA examination in September 2004.  
At the time of the examination, the Veteran reported that, 
following his in-service motor vehicle accident in 1976, he 
began having abnormal episodes, which he described as 
seizures, and that he continued to have these episodes about 
every three months.  He also reported that, on discharge from 
the military, his medications were dropped due to lack of any 
further medical care or attention, and that at this point he 
did not notice any change in the recurrence pattern of these 
episodes.  The Veteran furthermore reported that he now 
experienced one of these episodes about every three months, 
during which he passed out and awoke with someone standing 
over him asking if he was alright.  He reported that 
witnesses had said that he was not experiencing any overt 
seizure activity, but that he was simply unconscious for a 
few minutes.  The Veteran also reported not seeking recent 
medical care for this condition.  The VA examiner stated that 
the current examination and review of the military medical 
records failed to reveal a definitive diagnosis of a seizure 
disorder, that EEG and computed tomography (CT) scan were 
still pending, but that otherwise the allegation of this 
diagnosis was supported only by the Veteran's verbal history.  
The examiner also stated that the fact that the Veteran 
failed to seek any medical care for this condition in the 
last 23 years cast significant doubt on the validity of the 
diagnosis.

Post-service medical records beginning in September 2004 
indicate treatment related to complaints of seizures, 
episodes of syncope, and recurrent headaches.  A September 
2004 CT scan of the head was unremarkable.  In October 2004, 
the Veteran reported having a headache for about 20 years 
after being in a car accident.  He also reported episodes of 
syncope since 1976, but that his family did not report any 
shaking or seizure activity.  A December 2004 EEG report 
indicates that the Veteran reported having one seizure every 
three months, but that the EEG was normal for age in the 
awake, drowsy and sleep states.

VA treatment records dated from October 2004 to February 2008 
indicate diagnoses of chronic headaches, migraine headaches, 
and syncopal episodes.  Such records indicate that the 
Veteran reported having headaches since his in-service motor 
vehicle accident, but that such headaches had gotten worse 
and more frequent in recent years.  The Veteran was 
prescribed Desipramine and Topomax.  He also reported 
experiencing approximately 10 to 15 syncopal episodes per 
year, which were blackouts typically preceded by dizziness 
and increased headache pain, followed by loss of 
consciousness for two to five minutes. 

In February 2006, the Veteran reported taking Dilantin and 
Phenobarbital for presumed seizure disorder in service 
through 1981, and not taking prescribed medications again 
until 2003.

During the Veteran's May 2006 Board hearing, the Veteran 
testified that he began experiencing symptoms of a seizure 
disorder following his in-service automobile accident, 
including blackout spells and bad headaches, which continued 
following discharge from service in May 1981.  He also 
testified that he presently had symptoms of a seizure 
disorder including blackouts, headaches, and convulsions.  
The Veteran's wife testified that she had witnessed the 
Veteran's convulsions.  

In a February 2007 addendum to the September 2004 VA 
examination report, the VA examiner noted that September 2004 
CT scan and December 2004 EEG were normal, that the Veteran 
had had subsequent neurology evaluations for migraines and 
syncope, but that there was no mention of a seizure disorder 
in the notes of these evaluations.  The examiner opined that, 
given the negative studies, and lack of attention to this 
previously alleged disorder, the Veteran had no current 
seizure disorder.  The examiner also noted that there was 
mention in the neurology notes of infrequent syncope, but 
that this was never the issue for which he had been 
evaluated, and that there was no definite cause given for the 
syncopal episodes.  The examiner furthermore stated that 
recent neurology evaluations were all focused on recurrent 
headaches, and that the most recent evaluation of January 
2007 stated that the Veteran reported no loss of 
consciousness.  The examiner noted that February 2006 VA 
notes indicated complaints of loss of consciousness, 
estimated to have occurred three times in the past twelve 
months.  However, the examiner also noted that the Veteran's 
neurological examinations had been consistently normal, and 
that his only current neurological diagnosis listed in the 
neurology evaluations during the past year was recurrent 
migraine headaches.  The examiner diagnosed the Veteran as 
having no seizure disorder.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of 
entitlement to service connection for blackout spells with 
sudden loss of consciousness, or a seizure disorder.  

With respect to the claimed condition of a seizure disorder, 
the record does not reflect competent evidence of the 
existence of a seizure disorder when the Veteran filed this 
claim or thereafter.  While service treatment records 
document some evidence of a seizure disorder, no evidence of 
a seizure disorder was found on the examination for 
discharge, and there is no post-service medical evidence 
showing that he has been diagnosed with a seizure disorder. 

Moreover, the September 2004 VA examination report and 
February 2007 addendum contain the medical opinion that the 
Veteran does not have a current seizure disorder.  Such 
opinion was based on examination of the Veteran, review of 
the past military medical record and current medical record, 
as well as EEG and a CT scan, all of which failed to reveal a 
seizure disorder.  The VA examiner also stated that the fact 
that the Veteran failed to seek any medical care for this 
condition in the last 23 years cast significant doubt on the 
validity of the diagnosis.

With respect to the Veteran's claimed blackout spells and 
loss of consciousness, such conditions have not been shown to 
be etiologically related to the Veteran's period of service.  
Service treatment records indicate that the Veteran received 
treatment in April 1976 for reported intermittent bifrontal 
headaches and three episodes of loss of consciousness without 
apparent warning.  They also indicate that from October 1976 
to September 1978, the Veteran received limited duty 
assignments due to a head injury secondary to an auto 
accident, which prohibited him from assignments where sudden 
loss of consciousness could be dangerous to himself or 
others.  They furthermore indicate that in January 1978, the 
Veteran reported that he had had four episodes of loss of 
consciousness during the past year.  The Board also notes the 
post-service medical evidence, beginning in September 2004, 
indicating treatment related to reported episodes of syncope, 
the Veteran's testimony and statements that his blackout 
spells continued after service, and the Veteran's wife's 
testimony and June 2004 statement that, about ten years ago, 
she noticed that the Veteran started having problems with 
headaches and blackouts, and that the Veteran currently 
suffered from blackouts once or twice every three months.

However, again, the competent medical evidence of record 
weighs against the Veteran's claim.  The September 2004 VA 
examination report and February 2007 addendum indicate that 
there was mention in the neurology notes of infrequent 
syncope, but that there was no definite cause of the syncopal 
episodes given.  There is no medical opinion or other 
competent medical evidence of record relating a current 
disorder manifested by blackouts or losses of consciousness 
to any disease or injury.  In this regard, the Board also 
notes the absence of any medical treatment records for any 
such disorder from the time of the Veteran's May 1981 
separation from service to September 2004, and that, even 
assuming that his wife's June 2004 statement that the Veteran 
had developed headaches and blackouts 10 years prior is 
correct, such headaches and blackouts would still have only 
developed more than 10 years after the Veteran's period of 
service.  In light of the negative VA medical opinion, the 
absence of any corroborating evidence of a continuity of 
symptomatology following service, and the absence of any 
competent evidence linking these symptoms to a service 
disease or injury, the Board finds a preponderance of the 
evidence to be against the Veteran's claim of service 
connection for blackout spells with sudden loss of 
consciousness.

While the Veteran might sincerely believe that he has a 
disability manifested by blackout spells with sudden loss of 
consciousness or a seizure disorder that is related to his 
period of service, as a lay person, he is not competent to 
provide such a medical opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

The Board notes that the Veteran is free to submit additional 
evidence in the future to support a claim for service 
connection, such as additional medical evidence that his he 
has a seizure disorder or disability manifested by blackout 
spells with sudden loss of consciousness related to his 
period of service. 





ORDER

Service connection for blackout spells with sudden loss of 
consciousness/seizure disorder is denied.


REMAND

Post-service medical records beginning in September 2004 
indicate treatment related to complaints of recurrent 
headaches and diagnoses of chronic and migraine headaches, 
which the Veteran reported beginning after an in-service car 
accident.

In a May 2007 VA addendum opinion, the VA examiner noted that 
the service medical records did not mention treatment for any 
headaches.  The examiner opined that, given an absence of 
documentation of the occurrence of headaches while in 
military service, it was less likely than not that the 
Veteran's headaches were caused by an in-service motor 
vehicle accident.

However, service treatment records indicate that the Veteran 
received treatment in April 1976 for reported intermittent 
bifrontal headaches, and that the Veteran was noted to have 
had a minor head injury due to an automobile accident, with 
his reported symptoms beginning shortly afterwards.

As the May 2007 VA addendum opinion did not acknowledge the 
Veteran's in-service treatment for headaches following his 
head injury, and such opinion was based on the incorrect 
basis that service treatment records did not indicate 
treatment for any headaches, a remand for another opinion 
regarding whether the Veteran has a current headache disorder 
related to his period of service is warranted.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should obtain a copy 
of any pertinent outstanding VA 
outpatient records.  If the Veteran 
identifies any other pertinent medical 
records that have not been obtained, 
the RO or the AMC should undertake 
appropriate development to obtain a 
copy of those records.  If the RO or 
the AMC is unsuccessful in obtaining 
any pertinent evidence identified by 
the Veteran, it should so inform the 
Veteran and his representative, and 
request them to provide the outstanding 
evidence.

2.	Thereafter, the RO or the AMC should 
have the claims folders sent to the 
same VA examiner who conducted the 
September 2004 VA examination, and 
request that he review the entire 
claims folders and provide a diagnosis 
regarding the Veteran's claimed 
headache disorder.  If a disorder is 
diagnosed, the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability that the 
disorder is related to the Veteran's 
military service.  The examiner should 
specifically address the April 1976 
service treatment record indicating 
complaints of intermittent bifrontal 
headaches following a head injury from 
an automobile accident.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached.

If the September 2004 examiner is 
unavailable, the claims folders should be 
sent to another examiner with appropriate 
expertise who should be requested to 
provide the required information.

Another examination of the Veteran should 
only be performed if deemed necessary by 
the examiner providing the required 
information.

3.	The RO or the AMC should also undertake 
any other development it determines to be 
warranted. 

4.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  The requisite period of 
time for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


